DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Dryja (39,662) on 3/9/21.
The application has been amended as follows: 
Claim 1 – delete lines 10-12 and replace with “wherein the interface accepts non-physical input to activate the interference generator but only accepts physical input to deactivate the interference generator.”
Claim 8 – delete lines 11-13 and replace with “wherein the interface accepts non-physical input to activate the interference generator but only accepts physical input to deactivate the interference generator.”
Claim 12 – delete lines 4-10 and replace with “enabling, via an interface of the device accepting non-physical input, an interference generator integrated in the device proximate to the microphone, where the interference generator generates and audibly outputs a noise pattern to prevent the microphone from detecting voice commands; and disabling, only via the interface accepting physical input, the interference generator.”
	



Response to Arguments
Applicant’s arguments, filed 2/18/21, with respect to claims 1-9, 12 and 15 have been fully considered and are persuasive.  The 35 USC 112a and 103 rejections of claims 1-9, 12 and 15 have been withdrawn. 

Allowable Subject Matter
Claims 1-9, 12 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not expressly disclose or fairly suggest “wherein the interface accepts non-physical input to activate the interference generator but only accepts physical input to deactivate the interference generator” as in claim 1 and similarly in claims 8 and 12.
The combination of the above feature with the other elements of the claims would not have been obvious to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412.  The examiner can normally be reached on Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES K MOONEY/Primary Examiner, Art Unit 2654